                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GLOBAL IMPACT MINISTRIES, INC., )
                                )
              Plaintiff,        )
                                )
     v.                         )             1:20CV329
                                )
CITY OF GREENSBORO and          )
GUILFORD COUNTY,                )
                                )
              Defendants.       )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Defendants’ Motion to

Dismiss, (Doc. 15), Plaintiff’s Complaint under Federal Rule of

Civil Procedure 12(b)(1). (Doc. 15.) For the reasons set forth

herein, this court will grant in part and deny in part

Defendants’ motion.

I.   BACKGROUND

     A.    Parties

     Plaintiff Global Impact Ministries, Inc. d/b/a Love Life is

a nonprofit, charitable and religious entity organized under the

laws of the State of North Carolina with a principal place of

business in Cornelius, North Carolina. (Complaint (“Compl.”)

(Doc. 1) ¶ 1.)

     Defendant City of Greensboro (“City”) is a municipality

organized under the laws of the State of North Carolina. (Id.




     Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 1 of 15
¶ 2.) Defendant Guilford County (“County”) is a county formed

under the laws of the State of North Carolina. (Id. ¶ 3.)

    B.    Factual Background

    On a motion to dismiss, a court must “accept as true all of

the factual allegations contained in the complaint . . . .” Ray

v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)). The facts, taken

in the light most favorable to Plaintiff, are as follows.

    On March 25, 2020, Defendant County issued a Stay-at-Home

Order that would go into effect on March 27, 2020, (Compl.,

Ex. 7 (“March 25 Order”) (Doc. 1-7) at 10), with the stated

purpose of curbing the local effects of the global public health

crisis created by the COVID-19 pandemic, (see id. at 1-2). The

order was set to expire on April 16, 2020. (Id. at 9.) Defendant

County subsequently issued two revisions on March 30, 2020,

(Compl., Ex. 1 (“March 30 Order”) (Doc. 1-1) at 14), and on

April 10, 2020, (Compl., Ex. 6 (“April 10 Order”) (Doc. 1-6) at

14), but all versions maintained an expiration date of April 16,

2020, (March 30 Order (Doc. 1-1) at 14; April 10 Order (Doc.

1-6) at 14; March 25 Order (Doc. 1-7) at 9).

    The Stay-at-Home Order prohibited mass gatherings, certain

activities from occurring within the County, and travel into the

County for certain purposes. (March 25 Order (Doc. 1-7) at 1-10;

March 30 Order (Doc. 1-1) at 1-14; April 10 Order (Doc. 1-6) at
                                 - 2 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 2 of 15
1-15.) The Stay-at-Home Order’s express intent was to “ensure

that the maximum number of people self-isolate in their places

of residence to the maximum extent feasible, while enabling

essential services to continue to slow the spread of COVID-19 to

the maximum extent possible.” (March 25 Order (Doc. 1-7) at 2;

March 30 Order (Doc. 1-1) at 3; April 10 Order (Doc. 1-6) at 3.)

    Plaintiff is a nonprofit organization that hires personnel

to work outside of abortion facilities to assist Christian

sidewalk ministers who place themselves near the facilities.

(Compl. (Doc. 1) ¶¶ 8-12.) To accomplish its mission, Plaintiff

has a church partnership campaign in which members of area

churches listen to sermons about abortion, fast, and conduct

prayer walks at abortion clinics. (Id. ¶¶ 15-16.) As a result of

the COVID-19 pandemic, Plaintiff terminated its prayer walks

partnerships with churches, but Plaintiff’s paid personnel

continued “to be present at or near abortion facilities that

remained open during the pandemic,” (id. ¶ 19), conducting

prayer walks and sidewalk counseling to individuals seeking

abortion, (id. ¶ 21), including at an abortion clinic on

Randleman Road in Greensboro, (id. ¶ 42).

    On March 28 and 30, 2020, the Greensboro Police Department

issued citations to and arrested individuals associated with

Plaintiff for traveling into Defendant County to engage in a

prayer walk at the Randleman Road abortion clinic in violation
                                 - 3 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 3 of 15
of the Stay-at-Home Order. (Id. ¶¶ 40-53.) On April 4, 2020,

other individuals associated with Plaintiff who were conducting

prayer walks at the Randleman Road abortion clinic voluntarily

dispersed at the request of Greensboro Police without being

issued a citation or arrested. (Id. ¶¶ 54-58.)

    Plaintiff filed its Complaint on April 14, 2020, (id. at

40), two days before the Stay-at-Home Order was scheduled to

expire on April 16, 2020, (March 30 Order (Doc. 1-1) at 14;

April 10 Order (Doc. 1-6) at 14; March 25 Order (Doc. 1-7) at

9). The Stay-at-Home Order expired by its own terms on April 16,

2020. (March 30 Order (Doc. 1-1) at 14; April 10 Order (Doc.

1-6) at 14; March 25 Order (Doc. 1-7) at 9.)

    C.    Procedural History

    Plaintiff filed a Complaint in this court on April 14,

2020. (Compl. (Doc. 1).) On June 15, 2020, Defendants filed the

instant Motion to Dismiss under Federal Rule of Civil Procedure

12(b)(1), (Doc. 15), as well as an accompanying brief, (Br. in

Supp. of Mot. to Dismiss (“Defs.’ Br.”) (Doc. 16)). On July 27,

2020, Plaintiff responded, (Pl.’s Resp. in Opp’n to Mot. to

Dismiss (“Pl.’s Resp.”) (Doc. 19)); and on August 17, 2020,

Defendants replied, (Reply Br. in Supp. of Mot. to Dismiss

(“Defs.’ Reply”) (Doc. 22)).

    On December 17, 2020, this court issued an order, (Doc.

27), granting in part Plaintiff’s Motion for Leave to File
                                 - 4 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 4 of 15
Notice of Supplemental Authority, (Doc. 24). On December 18,

2020, Plaintiff filed a Notice of Supplemental Authority, (Doc.

28), pursuant to this court’s order. On March 10, 2021,

Plaintiff filed an additional Notice of Supplemental Authority,

(Doc. 29), presenting an authority which Plaintiff argued is

relevant to its argument for Article III standing, (id. at 1).

On March 26, 2021, Plaintiff filed a Notice regarding “the

criminal proceedings against the officers, agents,

representatives, and members of Global Impact Ministries, as

described in the Complaint,” (Doc. 30 at 1), indicating that all

charges had been dismissed, (id.).

      This matter is ripe for adjudication.

II.   STANDARD OF REVIEW

      “When . . . a defendant challenges the existence of subject

matter jurisdiction in fact, the plaintiff bears the burden of

proving the truth of such facts by a preponderance of the

evidence.” United States ex rel. Vuyyuru v. Jadhav, 555 F.3d

337, 347 (4th Cir. 2009) (citation omitted). If subject matter

jurisdiction is lacking, the complaint must be dismissed.

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006).

      An actual “controversy” must exist at all stages of federal

court proceedings. U.S. Const. art. III, § 2, cl. 1; see

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006); United

States Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980). A
                                   - 5 -



      Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 5 of 15
plaintiff must “establish[] throughout all stages of litigation

(1) that he is suffering an injury-in-fact or continuing

collateral consequence, (2) that his injury is fairly traceable

to the challenged action or decision, and (3) that a favorable

decision would be likely to redress his injury.” Townes v.

Jarvis, 577 F.3d 543, 554 (4th Cir. 2009) (footnote and

citations omitted) (emphasis removed).

    “When a case or controversy ceases to exist, the litigation

is moot, and the court’s subject matter jurisdiction ceases to

exist also.” S.C. Coastal Conservation League v. U.S. Army Corps

of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015) (citing Iron Arrow

Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983) (per curiam)). “A

case can become moot due either to a change in the facts or a

change in the law.” Id. (citation omitted). A case is moot where

a plaintiff seeks to compel adjudication of an adjustment

application which is then closed. See, e.g., Gonzalez v.

Mayorkas, No. 1:13-cv-1230, 2014 WL 585863, at *2, *6 (E.D. Va.

Feb. 12, 2014).

    “A case can become moot due either to a change in the facts

or a change in the law.” S.C. Coastal Conservation League, 789

F.3d at 482 (citation omitted). However, an exception to this

general rule of mootness exists where the underlying dispute is

“capable of repetition, yet evading review.” FEC v. Wis. Right

to Life, Inc., 551 U.S. 449, 462 (2007). This exception applies
                                 - 6 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 6 of 15
where “‘(1) the challenged action is in its duration too short

to be fully litigated prior to cessation or expiration; and (2)

there is a reasonable expectation that the same complaining

party will be subject to the same action again.’” Davis v. FEC,

554 U.S. 724, 735 (2008) (quoting Wis. Right to Life, Inc., 551

U.S. at 462). The Fourth Circuit has held that “this is a narrow

exception,” which is limited to “exceptional” circumstances.

Williams v. Ozmint, 716 F.3d 801, 810 (4th Cir. 2013).

    “It is well settled that a defendant’s voluntary cessation

of a challenged practice does not deprive a federal court of its

power to determine the legality of the practice.” City of

Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982).

Only if there is no reasonable chance the defendant could resume

the offending behavior is a case deemed moot on the basis of the

voluntary cessation. Friends of the Earth, Inc. v. Laidlaw Env’t

Servs. (TOC), Inc., 528 U.S. 167, 189-90 (2000). The Fourth

Circuit has interpreted Mesquite narrowly: “we are convinced

that Mesquite is generally limited to the circumstance, and like

circumstances, in which a defendant openly announces its

intention to reenact ‘precisely the same provision’ held

unconstitutional below.” Valero Terrestrial Corp. v. Paige, 211

F.3d 112, 116 (4th Cir. 2000) (quoting Mesquite, 455 U.S. at 289

and n.11). “The ‘heavy burden of persua[ding]’ the court that

the challenged conduct cannot reasonably be expected to start up
                                 - 7 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 7 of 15
again lies with the party asserting mootness.” Friends of the

Earth, 528 U.S. at 189 (quoting United States v. Concentrated

Phosphate Exp. Ass’n, Inc., 393 U.S. 199, 203 (1968)).

III. ANALYSIS

     Defendants argue that Plaintiff’s Complaint seeks “a

declaration that the expired [Stay-at-Home] Order is

unconstitutional and an injunction preventing its enforcement

against Plaintiff.” (Defs.’ Br. (Doc. 16) at 9.) Further,

Defendants argue that “[b]ecause the [Stay-at-Home] Order has

now expired and will not be reenacted, Plaintiff’s claims are

moot and should be dismissed.” (Id. at 7.) Plaintiff argues that

their Complaint states a claim for nominal and compensatory

damages, which presents an active controversy that nullifies

Defendants’ mootness arguments. (Pl.’s Resp. (Doc. 19) at

13-23.)1 Plaintiff also argues that “Defendants’ motion also

fails because they did not satisfy their burden to show that

they will not repeat their unconstitutional behavior” even after

the expiration of the Stay-at-Home Order. (Id. at 23.)

     This court finds that Defendants’ motion should be granted

in part, as this court does not find that a case or controversy




     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                 - 8 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 8 of 15
still exists with regard to Plaintiff’s claims for injunctive or

declaratory relief. This court will deny in part Defendants’

motion, however, as this court finds that Plaintiff has pleaded

a claim for nominal damages, which presents a live case or

controversy.

    A.    Plaintiff’s Claims for Declaratory and Injunctive
          Relief are Moot

    Although the burden of proving subject matter jurisdiction

is normally on Plaintiff, Fredericksburg & Potomac R.R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991), Defendants’

bear the “heavy burden” of persuading the court that Plaintiff’s

claims for declaratory and injunctive relief do not fall into

the voluntary cessation exception. Friends of the Earth, 528

U.S. at 189. Defendants have met that burden.

    First, “[a] voluntary cessation of challenged conduct must

be at least somewhat related to the pending litigation for the

voluntary cessation exception to apply.” Porter v. Clarke, 852

F.3d 358, 364 n.3 (4th Cir. 2017) (internal quotations omitted).

For example, in Wall v. Wade, in which the defendants asserted

that the voluntary cessation doctrine did not apply because the

change in policy was “unrelated to the litigation,” 741 F.3d

492, 498 n.8 (4th Cir. 2014) (citing ACLU of Mass. v. U.S. Conf.

of Cath. Bishops, 705 F.3d 44, 55 (1st Cir. 2013)), the Fourth

Circuit found that the defendants had issued a memo rescinding


                                 - 9 -



    Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 9 of 15
the challenged policy “after the plaintiff’s original complaint

was filed,” and while “in the midst of a separate lawsuit . . .

challenging the same policy,” concluding that “[t]he timing

strongly indicate[d] that the change was at least somewhat

related to the two pending lawsuits.” Id. Similarly, in Porter

v. Clarke, the Fourth Circuit found that the voluntary cessation

exception did not apply because “regardless of when the

[challenged] policy changes were first considered, the changes

were made only after this case was initiated and they came after

Defendants’ vigorous resistance to changes for several years.”

852 F.3d at 364 n.3.

    This court finds, as Defendants argue, (Defs.’ Reply (Doc.

22) at 3-4), that all three iterations of the Stay-at-Home order

maintained the same expiration date of April 16, 2020, (March 30

Order (Doc. 1-1) at 14; April 10 Order (Doc. 1-6) at 14; March

25 Order (Doc. 1-7) at 9), and that this expiration date was

determined several weeks before Plaintiff filed its Complaint on

April 14, 2020, (Compl. (Doc. 1) at 40). Unlike in Porter and

Wall, this court does not find that the decision to let the

order expire was, in any way, related to the filing of

Plaintiff’s complaint. See Wall, 741 F.3d 492, 498 n.8; Porter,

852 F.3d at 364 n.3. Thus, this court finds that Defendants’

have met their burden of showing that the “voluntary cessation”

exception is inapplicable in this matter.
                                - 10 -



   Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 10 of 15
    Second, contrary to Plaintiff’s arguments, (Pl.’s Resp.

(Doc. 19) at 23-30), the Fourth Circuit has interpreted the

“voluntary cessation” exception to be narrow, “in which a

defendant openly announces its intention to reenact ‘precisely

the same provision’ . . . .” Valero Terrestrial Corp., 211 F.3d

at 116 (quoting Mesquite, 455 U.S. at 289 and n.11). In the

almost one year since Plaintiff filed its Complaint, neither

Defendant has announced that they will reenact the same

provisions which are challenged in Plaintiff’s Complaint. (See

Defs.’ Reply, Ex. A (Doc. 22-1) ¶ 16.) The Chairman of the

Guilford County Board of Commissioners, as the entity that

enacted the challenged Stay-at-Home Order, has provided a sworn

affidavit that the County does not intend to reenact the Order,

(id.), and instead, “intend[s] to rely on orders and guidance

issued by the State of North Carolina for any further response

to the COVID-19 crisis.” (Id.)

    “Even in the rapidly changing environment of the COVID-19

pandemic where circumstances seem to change quickly, there is a

significant difference between the possibility of future conduct

a reasonable expectation that challenged conduct will resume.”

Nisley v. Vaughan, No. 1:20-cv-00297, Docket No. 37 at 6

(M.D.N.C. Apr. 21, 2020). This court finds that this sworn

affidavit, in addition to the fact that another Stay-at-Home

order has not been issued, serves as an assurance that
                                - 11 -



   Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 11 of 15
Defendants will not issue another Stay-at-Home Order, and thus,

Defendants have met their “heavy burden of persua[ding] the

court that the challenged conduct cannot reasonably be expected

to start up again . . . .” Friends of the Earth, 528 U.S. at 189

(internal quotations omitted); see also Grutzmacher v. Howard

Cnty., 851 F.3d 332, 349 (4th Cir. 2017) (holding that

defendants met their burden where the fire chief submitted a

sworn affidavit that the department did not intend to reenact

the challenged policies). This court’s findings are consistent

with other courts’ rulings that challenges to stay-at-home

orders related to COVID-19 are moot when the orders expire. See

Nisley, No. 1:20-cv-00297, Docket No. 37 (M.D.N.C. Apr. 21,

2020); Spell v. Edwards, 962 F.3d 175, 179 (5th Cir. 2020);

Martinko v. Whitmer, 465 F. Supp. 3d 774, 777 (E.D. Mich. 2020);

Cameron v. Beshear, Civil Action No. 3:20-cv-00023-GFVT, 2020 WL

2573463, at *3 (E.D. Ky. May 21, 2020).

    B.    Plaintiff has pleaded a Claim for Nominal Damages

    Even where requests for prospective relief are deemed moot,

requests for monetary damages remain live. Mellen v. Bunting,

327 F.3d 355, 365 (4th Cir. 2003). This court finds that

Plaintiff has pleaded a claim for nominal damages which presents

a live case or controversy.

    Rule 8 of the Federal Rules of Civil Procedure requires

that “[a] pleading that states a claim for relief must contain:
                                - 12 -



   Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 12 of 15
(1) a short and plain statement of the grounds for the court’s

jurisdiction . . . ; (2) a short and plain statement showing

that the pleader is entitled to relief; and (3) a demand for the

relief sought . . . .” Fed. R. Civ. P. 8(a)(1)-(3). This court

finds that Plaintiff’s Complaint complies with Rule 8 and was

sufficient to place Defendants on notice that Plaintiff had

stated a claim for nominal damages.

    First, Plaintiff alleges that Plaintiff and its staff had

stopped engaging in what they allege is protected speech, due to

the Stay-at-Home Order, and that, because they had stopped

engaging in these activities, that their constitutional rights

had already been violated at the time they filed the Complaint.

(See Compl. (Doc. 1) ¶¶ 112, 114-15.) Nominal damages, typically

of one dollar, are an appropriate remedy for past constitutional

harms of the type alleged by Plaintiff. See Carey v. Piphus, 435

U.S. 247, 266-67 (1978) (holding that nominal damages are

available to vindicate violations of a plaintiff’s

constitutional rights, even if the plaintiff has not shown proof

of actual injury, because “the law recognizes the importance to

organized society that those rights be scrupulously observed”).

Moreover, this court finds that, although Plaintiff mentioned

nominal damages only two times, (Compl (Doc. 1) ¶ 84, and at

33), these explicit references were sufficient to place



                                - 13 -



   Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 13 of 15
Defendants on notice that nominal damages were part of

Plaintiff’s Complaint.2

     Although this court finds that injunctive and declaratory

relief for prospective constitutional violations are Plaintiff’s

primary allegations, (see Compl. (Doc. 1) ¶¶ 1-180), and that

Plaintiff’s Complaint is not the model of a clearly pleaded

request for nominal damages, this court does not find that a

perfectly pleaded complaint is required under Rule 8. Here, for

the purposes of the litigation at this stage, this court finds

that Plaintiff’s Complaint is sufficient to plead a claim for

nominal damages for past constitutional harms.

     This court does not, however, make a finding at this time

that Plaintiff has alleged any facts that would give rise to

compensatory damages. Nevertheless, because Plaintiff’s “request

for nominal damages satisfies the redressability element of

standing,” Uzuegbunam v. Preczewski, 592 U.S. ____, ____ (2021),

141 S. Ct. 792 (2021), Plaintiff’s claim is sufficient to give


     2 Defendants argue that placing a demand for nominal damages
in the prayer for relief is insufficient to establish the claim.
(Defs.’ Reply (Doc. 22) at 7-8.) Although this court finds that
it would be clearer and a better practice if Plaintiff had
worded their allegations as to nominal damages in the body of
the Complaint, as Defendants argue should have occurred, (id. at
5-9), absent some suggestion by Defendants that the allegations
were insufficient to place them on notice that Plaintiff was
pleading a claim for past violations of constitutional rights,
this court finds that Plaintiff has pleaded a claim for nominal
damages.

                                - 14 -



   Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 14 of 15
rise to a live case or controversy. Accordingly, this court will

not grant Defendant’s motion with regard to Plaintiff’s claims

for nominal damages for past constitutional violations, as these

claims are not moot.

IV.    CONCLUSION

       For the foregoing reasons,

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss,

(Doc. 15), is GRANTED IN PART AND DENIED IN PART. The Motion is

GRANTED with regard to Plaintiff’s claims for injunctive and

declaratory relief. These claims are DISMISSED.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss,

(Doc. 15), is DENIED with regard to Plaintiff’s claims for

nominal damages for past constitutional violations.

       This the 29th day of March, 2021.




                                    __________________________________
                                       United States District Judge




                                   - 15 -



      Case 1:20-cv-00329-WO-LPA Document 31 Filed 03/29/21 Page 15 of 15
